June 10, Via Federal Express and EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attn:Jay Mumford Re:SonomaWest Holdings, Inc. Form 10-K for the fiscal year ended June 30, 2008 Filed September 29, 2008 File No. 000-01912 Dear Mr. Mumford: On behalf of SonomaWest Holdings, Inc. (the “Company”), set forth below are the responses of the Company to the comments received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the letter dated May 29, 2009, regarding the above-referenced filing. For the convenience of the Staff, we have transcribed the comments being addressed and the Company’s responses to each comment in sequence. Definitive Proxy Statement on Schedule 14A filed October 2, 2008 1. We note your response to previous comment 12 regarding your annual compensation. · In your response, you state you will “identify the names of companies that comprise your peer group” yet your sample disclosure states you “have not reviewed these companies but instead relied on your third party consultant’s expertise.”Please clarify whether you will disclose the names of these companies, even if compiled by your compensation consultant, as required by Item 402(b)(2)(xiv) of Regulation S-K. In addition, we did not see in your sample disclosure a discussion of how you benchmarks against these peer companies, for example, please disclose whether you compared yourself to the 50th percentile benchmark, a range of benchmarks or otherwise. To the extent actual compensation was outside a targeted percentile range, you also should include an explanation of the reasons for this. · Please also provide expanded narrative disclosure of the committee’s use of discretion to increase or decrease variable cash compensation to the executiveswhen performance goals are unmet. · Also, we note in your sample disclosure you identify performance factors for fiscal year 2007/2008. Please expand your disclosure to discuss how each executive’s performance under each objective impacted the bonus compensation you awarded to them. Please provide us revised sample disclosure and tell us how you intend to address these concerns in future filings. Response: We note your comment and in future filings, to the extent we rely on peer companies for our base salary analysis, will disclose the names of the peer companies, as required by Item 402(b)(2)(xiv) of Regulation S-K, and indicate whether we compared ourselves to a certain benchmark, range of benchmarks or otherwise.In addition, we will indicate whether our actual compensation was outside such targeted percentile range. We will also expand our narrative disclosure regarding the Committee’s use of discretion for variable compensation when performance goals are unmet. Lastly, we will address how performance under each objective impacted the amount of bonus compensation awarded. The requested information in future filings may resemble the following: Annual
